Citation Nr: 9916316	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to an increased evaluation for chondromalacia 
of the left patella, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for chondromalacia 
of the right patella, currently evaluated as 10 percent 
disabling.

6.  Entitlement to assignment of a higher (compensable) 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
November 1982, from July 1983 to June 1986, and from December 
1990 to December 1991, including service in the Southwestern 
Asia theater of operations during the Persian Gulf War, from 
December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1992 and March 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefits 
sought on appeal.

The Board notes that in May 1993, the veteran raised a claim 
for entitlement to service connection for a right ankle 
disability.  The RO denied that claim in a February 1994 
rating decision.  It does not appear that the veteran 
submitted a notice of disagreement or substantive appeal as 
to that denial.  Even construing the VA Form 646 as a notice 
of disagreement, received in May 1994, which lists the issue 
of entitlement to service connection for a right ankle 
disorder, the Board is still without jurisdiction to review 
that claim, as there is no timely substantive appeal of 
record.  As such, the Board finds that the issue of 
entitlement to service connection for a right ankle disorder 
is not currently before the Board.  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran suffers from symptoms of headaches, which are 
perceptible to an examining physician and which cannot be 
attributed to a known diagnosis.

3.  The veteran suffers from a skin disorder, which is 
perceptible to an examining physician and which cannot be 
attributed to a known diagnosis.

4.  There is no medical evidence of record of a disability 
manifested by memory loss, which is related to the veteran's 
period of active military service, nor is there any objective 
evidence perceptible to an examining physician, or other 
verifiable non-medical indicators, which show that the 
veteran currently suffers from memory loss, which cannot be 
attributed to a known diagnosis, and which became manifest to 
a degree of 10 percent or more after service separation.

5.  All relevant evidence necessary for the veteran's claims 
for higher evaluations for chondromalacia of the left 
patella, for chondromalacia of the right patella, and for 
bilateral hearing loss has been obtained by the RO.

6.  The veteran's chondromalacia of the left patella is 
currently productive of no more than mild impairment.

7.  The veteran's chondromalacia of the right patella is 
currently productive of no more than mild impairment.

8.  The veteran's hearing loss disability was productive of 
no more than a Level II designation, bilaterally, at the time 
of the original grant of service connection, effective from 
February 1992, and the evidence since that time reflects no 
more than Level II hearing impairment in the right ear, and 
Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  A disability manifested by headaches was incurred in the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 
3.317 (1998).

2.  A disability manifested by a skin disorder was incurred 
in the veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

3.  A disability manifested by memory loss was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

4.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 
(1998).

5.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 
(1998).

6.  The schedular criteria for assignment of a compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.85, 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well-grounded.  38 U.S.C.A. 
§ 5107(a).  In that regard, the record reflects that the 
veteran had active military service in the Southwest theater 
of operations during the Persian Gulf War.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 regarding chronic disability 
due to undiagnosed illness apply.  The veteran's qualifying 
military service, his reported complaints, and the unique 
nature of the statutory and regulatory provisions regarding 
disability due to undiagnosed illnesses render the veteran's 
claims plausible.  The Board finds that the evidence of 
record allows for equitable resolution of the claims on 
appeal, and that the duty to assist the veteran in 
establishing these claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The veteran contends that he currently suffers from disorders 
manifested by headaches, a skin disorder, and memory loss, as 
due to his active military service, particularly the time he 
spent in the Southwest Asia theater of operations during the 
Persian Gulf War.  

Initially, the Board notes that the veteran's service medical 
records, particularly those from the his service during the 
Persian Gulf War, are for the most part negative for any of 
the claimed conditions.  For the reasons set forth below, the 
Board finds that the evidence supports service connection for 
headaches and for a skin disorder; however, the preponderance 
of the evidence is against service connection for memory 
loss, to include as due to an undiagnosed illness.  The Board 
will discuss each claimed disorder separately, as the 
analysis for each disorder is slightly different, due to the 
facts of this case.




A.  Headaches

Turning first to the veteran's claim for service connection 
for headaches, to include as due to an undiagnosed illness, 
the Board finds that the evidence supports this claim.  The 
veteran's service medical records reveal that in January 
1982, the veteran was seen with complaints of congestion and 
headaches, and the diagnosis was a sinus infection.  The 
service medical records are otherwise essentially negative 
for any evidence of headaches.  Following service separation, 
in a February 1995 VA examination the veteran was diagnosed 
with headaches, cause undetermined.  It was also noted in the 
history portion of the examination that the veteran indicated 
that he had experienced headaches since he was involved in a 
motorcycle accident in 1978, and that the headaches had 
remained constant over the years.  In that regard, in a May 
1996 hearing at the RO, the veteran stated that he started 
experiencing headaches after a car accident in 1982.  
However, he indicated that the headaches stopped until he 
went to the Persian Gulf.  At that time, he stated, the 
headaches appeared in conjunction with fatigue, and muscle 
cramps.  In a July 1996 statement from the veteran's spouse, 
she indicated that she noticed that the veteran would 
complain of headaches after he returned from the Middle East. 

Most recently, in September 1998, the veteran underwent a VA 
examination and the examiner indicated that in summary the 
examination was normal.  The examiner acknowledged that the 
veteran had had a neurological evaluation in the past, as 
well as neuropsychologic evaluations, and an MR scan, which 
showed no abnormalities.  The impression was a tension 
headache. 

In light of the foregoing, the Board finds that there is 
adequate evidence of objective indications that the veteran 
currently experiences headaches.  The Board notes that the 
veteran is competent to testify that he experiences 
headaches.  Further, there are medical findings of record 
that confirm the veteran's complaints of headaches.  However, 
the medical examiner's have been unable to attribute such 
headaches to any known clinical diagnosis.  As such, the 
Board finds that the positive evidence is placed in a state 
of equipoise with the negative evidence, and the issue must 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107. 

B.  Skin Disorder

The veteran's service medical records are essentially 
negative for any evidence of a skin disorder.  Following 
service separation, in February 1995, the veteran underwent a 
VA examination and was diagnosed with a history of a skin 
rash involving the hands and elbows, minimally active at the 
time of the examination.  The examiner indicated that the 
appearance was consistent with non-specific dermatitis.  
There was also a benign papule on his right calf, which the 
examiner recommended removal.

In an August 1997 VA dermatology examination, the impression 
was intermittent rash involving the dorsal hands, dorsal feet 
and elbows, although the rash was not active at the time of 
the examination.  As such, the examiner indicated that a 
specific diagnosis could not be made.  The examiner also 
described a benign papule on the right lower leg.

In light of the foregoing, the Board finds that the veteran 
has presented adequate evidence of objective indications of a 
current skin disorder.  In that regard, the veteran has 
described his skin condition, and medical examiners have 
provided descriptive phrases of a non-specific skin disorder.  
As the medical examiners have not been able to attribute the 
veteran's skin symptomatology to a known medical diagnosis, 
the Board finds that the positive evidence is placed in a 
state of equipoise with the negative evidence, and the issue 
must be resolved in the veteran's favor.  38 U.S.C.A. § 5107. 

C.  Memory Loss

The veteran's service medical records are negative for any 
evidence of a disorder manifested by memory loss.  Following 
service separation, in February 1995, the veteran underwent a 
VA examination and was diagnosed with recent event memory 
loss, cause undetermined.  A June 1995 VA examination report 
contains an impression of subjective memory complaints.  It 
was also noted that the veteran had deficient performance on 
new verbal learning tasks on neurological testing, although 
there were no other neurologic deficits identified on that 
examination. 

A statement from the veteran's wife, submitted in April 1996, 
provides some detailed examples of the veteran's memory loss.  
In May 1996 the veteran testified before a hearing officer at 
the RO that he presently experienced memory loss, in that he 
has a hard time recalling recent events. 

In an August 1997 VA general medical examination, the veteran 
was diagnosed with memory loss, cause undetermined.  In an 
August 1997 VA examination for mental disorders, the examiner 
diagnosed the veteran with an Axis I diagnosis of "Persian 
Gulf syndrome;" the Axis II diagnosis was adjustment 
disorder with depressed and anxious mood.  The veteran was 
also noted to be experiencing various stresses.  A review of 
the mental status portion of the examination report reveals 
that the veteran demonstrated mild impairment of recent 
recall, which the examiner attributed to anxiety.

In light of the foregoing, the Board does not dispute that 
the veteran may currently experience some memory loss.  
However, it appears from the most recent VA examination of 
record, dated in August 1997, that the veteran's memory 
impairment is due to anxiety.  As the veteran's symptoms of 
memory loss have been attributed to a known clinical 
diagnosis, the Board finds that there is no basis for 
establishing service connection due to an undiagnosed illness 
under 38 U.S.C.A. § 1117.

II.  Increased Ratings

In regard to the veteran's claims for an increased rating for 
chondromalacia of the left patella, and for chondromalacia of 
the right patella, the Board finds those claims well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a), as a claim that 
a service-connected condition has become more severe is well-
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

As to the issue regarding a bilateral hearing disability, the 
Board notes that when the veteran initiated his appeal of 
that issue, he was appealing the original assignment of a 
disability evaluation following an award of service 
connection.  As such, that claim is also well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of the bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, as to all claims.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1; see Fenderson, supra. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A. Knees

A brief review of the history of this appeal reveals that in 
an August 1986 rating decision, the veteran was granted 
service connection for chondromalacia of the left patella, 
and for chondromalacia of the right patella, and a 
noncompensable evaluation was assigned for each knee, from 
June 1986.  That decision was based on evidence that included 
the veteran's service medical records, which revealed in-
service complaints of knee pain, as well as a diagnosis of 
bilateral chondromalacia upon discharge from service.  
Additionally, a post-service VA examination, held in October 
1986, confirmed a diagnosis of chondromalacia of the patella, 
bilateral.  

In February 1992, the veteran initiated a claim for an 
increased rating for both his left knee and right knee 
disabilities.  The RO confirmed the noncompensable evaluation 
for each knee until a May 1996 rating decision.  At that 
time, a 10 percent evaluation was assigned for each knee, 
effective from June 1986.  That decision was based on 
evidence that the veteran continued to complain of knee pain 
over the years.  The 10 percent evaluation assigned for each 
knee disability has remained in effect, and is the subject of 
this appeal.  Initially, the Board notes that although the 
veteran has been granted a 10 percent evaluation for each 
knee during the pendency of this appeal, he has not been 
granted the highest evaluation available for a left and right 
knee disability, the appeal as to those issues has not been 
abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has thoroughly reviewed the evidence of record, but 
for the reasons and bases set forth below, the Board finds 
that the preponderance of the evidence is against evaluations 
in excess of 10 percent for chondromalacia of the left 
patella, and for chondromalacia of the right patella, and the 
appeal is denied.

The RO assigned a 10 percent evaluation for chondromalacia of 
the left patella, and for chondromalacia of the right 
patella, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which rates knee impairment, including subluxation and 
lateral instability.  A 10 percent evaluation requires slight 
knee impairment; a 20 percent evaluation requires moderate 
knee impairment; and a 30 percent evaluation requires severe 
knee impairment.  

The more recent evidence of record reveals the following.  A 
November 1995 VA outpatient treatment record reveals that the 
veteran was diagnosed with bilateral patellofemoral pain 
syndrome, for which he was subsequently instructed on certain 
exercises.  VA x-rays of the veteran's knees, dated in 
December 1996, reveal normal knees, bilaterally.  There were 
no findings of degenerative changes or other joint 
abnormalities.  A June 1997 VA outpatient treatment record 
reveals that the veteran continued to complain of bilateral 
knee pain.  An MRI ruled out a meniscus tear of the left 
knee.  There was full range of motion in both knees.  In 
August 1997, the veteran underwent a VA examination and was 
diagnosed with right knee meniscus degeneration and left knee 
meniscus degeneration.  Knee flexion was reported as to 145 
degrees, bilaterally.  X-rays of the left and right knees 
revealed normal joint spaces, normal bony structures, and 
normal soft tissues.  

The Board finds that the foregoing evidence most closely 
approximates the criteria for the currently assigned 10 
percent evaluations for the veteran's left knee and right 
knee disabilities, reflecting slight knee impairment.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257; see also 38 C.F.R. § 
4.7.  The Board acknowledges the veteran's complaints of 
bilateral knee pain over the years, but the Board finds that 
the current 10 percent evaluation assigned to each knee 
contemplates any functional limitations due to pain.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  

The Board has considered whether the veteran may be entitled 
to a higher disability evaluation for chondromalacia of the 
left patella, and for chondromalacia of the right patella, 
under related diagnostic code provisions.  However, there is 
no of evidence of knee ankylosis (Diagnostic Code 5256); 
flexion limited to 15 degrees (Diagnostic Code 5260); 
extension limited to 20 degrees (Diagnostic Code 5261); or 
impairment of the tibia of fibula (Diagnostic Code 5262); so 
as to warrant a higher disability evaluation under any of 
those provisions.  Furthermore, as noted above, there are no 
x-ray findings of record reflecting degenerative changes in 
the knees.  Thus, there is no basis to assign a separate 
compensable evaluation for degenerative arthritis in the left 
knee, or the right knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5261; see generally VAOPGCPREC 9-98.  

In short, the Board finds that there is no current basis for 
an evaluation in excess of 10 percent for chondromalacia of 
the left patella, and for an evaluation in excess of 10 
percent for chondromalacia of the right patella.  In reaching 
the foregoing determination the Board has considered the 
clinical manifestations of the veteran's left and right knee 
disabilities and their effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  As noted above, the functional impairment which 
can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.  However, the current medical 
evidence, as previously discussed, is consistent with no more 
than a 10 percent evaluation for chondromalacia of the left 
patella, and a 10 percent evaluation for chondromalacia of 
the right patella.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for assignment of an evaluation in excess of 10 percent for 
each knee.

B.  Bilateral Hearing Loss

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  

The record reveals that in a September 1992 rating decision, 
the veteran was granted service connection for bilateral high 
frequency sensorineural hearing loss, and a noncompensable 
evaluation was assigned from February 1992.  The veteran 
disagreed with the disability evaluation assigned for his 
bilateral hearing loss, and he initiated this appeal.

At the time of the September 1992 rating decision, an August 
1992 VA examination report revealed average pure tone 
thresholds of 32 decibels in the right ear, and 28 decibels 
in the left ear.  Speech recognition was 88 percent for the 
right ear and 84 percent for the left ear.  The Board notes 
that those audiometric findings result in no more than a 
Level II designation in each ear, which provides for a 
noncompensable evaluation.  See 38 C.F.R. § 4.87, Table VII.  

The Board has thoroughly reviewed the audiological evidence 
of record, and finds that the noncompensable evaluation 
assigned at the time of the September 1992 rating decision 
was appropriate, and the evidence since that time does not 
warrant more than a noncompensable evaluation.  In that 
regard, the Board notes that a May 1997 VA audiological 
report reflects speech recognition of 92 percent in the right 
ear and 92 percent in the left ear.  The average pure tone 
thresholds for each ear, in decibels, are not provided.  
However, most recently, in September 1998, the veteran 
underwent a VA examination for hearing, which revealed 
average pure tone thresholds of 31 decibels in the right ear, 
and 30 decibels in the left ear.  Speech recognition was 86 
percent for the right ear and 84 percent for the left ear.

The foregoing audiometric findings are consistent with a 
Level II designation for both the right ear and the left ear, 
which results in a noncompensable evaluation.  See 38 C.F.R. 
§ 4.87, Tables VI, VII, Diagnostic Code 6100.  In short, the 
record contains no basis for assignment of a compensable 
evaluation either at the time service connection was granted, 
effective February 1992, or since that time.  See Fenderson, 
supra.  

The Board has considered the history of the veteran's 
bilateral high frequency sensorineural hearing loss, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment which may be attributed to the veteran's bilateral 
high frequency sensorineural hearing loss.  However, as set 
forth above, the veteran's hearing loss disability does not 
warrant a higher schedular evaluation at this time.  Should 
the veteran's left ear hearing loss disability change in the 
future, he may file another claim for an increased evaluation 
for hearing loss, but at the present time there is no basis 
for a compensable evaluation.  See 38 C.F.R. § 4.1.  

D.  Conclusion

In reviewing all of the issues discussed in this decision, 
the Board has been cognizant of the provisions of 38 U.S.C.A. 
§ 5107(b).  However, there is not such a state of balance of 
the positive evidence with the negative evidence as to any of 
the issues to allow for favorable determinations. 

Further, the record does not reflect, nor does the veteran 
contend otherwise, that his knee disabilities and hearing 
loss disability interfere with his ability to retain and 
maintain employment.  In that regard, the Board emphasizes 
that the VA Schedule for Rating Disabilities contemplates 
average impairment in earning capacity.  Moreover, there is 
simply no evidence of record that the veteran's disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluations), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.








ORDER

Service connection for a disability manifested by headaches 
is granted.

Service connection for a disability manifested by a skin 
disorder is granted.

Entitlement to service connection for a disability manifested 
by memory loss is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the left patella is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right patella is denied.

The claim for assignment of a higher (compensable) evaluation 
for bilateral hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

